LEHAN, Judge.
Affirmed. See Raynor v. De La Nuez, 558 So.2d 141 (Fla.3d DCA 1990); Kraemer v. General Motors Acceptance Corp., 556 So.2d 431 (Fla.2d DCA 1990).
As did the Third District Court of Appeal in Raynor, we certify this case to the Florida Supreme Court as of great public importance. It involves whether under circumstances like those recited in Kraemer a long-term lessor of an automobile may be held liable under the dangerous instrumentality doctrine to a plaintiff injured by the operation of the automobile.
SCHEB, A.C.J., and RYDER, J., concur.